UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2013 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OF 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from:to Commission file number: 51018 THE BANCORP, INC. (Exact name of registrant as specified in its charter) Delaware 23-3016517 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 409 Silverside Road Wilmington, DE (Address of principal (Zip code) executive offices) Registrant's telephone number, including area code:(302) 385-5000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of May2, 2013 there were 37,333,594 outstanding shares of common stock, $1.00 par value. 2 THE BANCORP, INC Form 10-Q Index Page Part I Financial Information Item 1. Financial Statements: 4 Unaudited Consolidated Balance Sheets – March 31, 2013 and December 31, 2012 4 Unaudited Consolidated Statements of Operations – Threemonths ended March 31, 2013 and 2012 5 Unaudited Consolidated Statements of Comprehensive Income – Threemonths ended March 31, 2013 and 2012 6 Unaudited Consolidated Statements of Changes in Shareholders’ Equity – Three months ended March 31, 2013 7 Unaudited Consolidated Statements of Cash Flows – Three months ended March 31, 2013 and 2012 8 Unaudited Notes to Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 41 Part II Other Information Item 6. Exhibits 42 Signatures 42 3 PART I – FINANCIAL INFORMATION Item 1. Financial Statements THE BANCORP, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED BALANCE SHEETS March 31, December 31, (in thousands) ASSETS Cash and cash equivalents Cash and due from banks $ $ Interest earning deposits at Federal Reserve Bank Securities purchased under agreements to resell - Total cash and cash equivalents Investment securities, available-for-sale, at fair value Investment securities, held-to-maturity (fair value $40,999 and $41,008, respectively) Federal Home Loan and Atlantic Central Bankers Bank stock Commercial loans held for sale Loans, net of deferred loan costs Allowance for loan and lease losses ) ) Loans, net Premises and equipment, net Accrued interest receivable Intangible assets, net Other real estate owned Deferred tax asset, net Other assets Total assets $ $ LIABILITIES Deposits Demand and interest checking $ $ Savings and money market Time deposits Time deposits, $100,000 and over Total deposits Securities sold under agreements to repurchase Accrued interest payable 95 Subordinated debenture Other liabilities Total liabilities SHAREHOLDERS' EQUITY Common stock - authorized, 50,000,000 shares of $1.00 par value; 37,433,594 and 37,246,655 shares issued atMarch 31, 2013 and December 31, 2012, respectively Treasury stock, at cost (100,000 shares) ) ) Additional paid-in capital Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these statements. 4 THE BANCORP, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ended March 31, (in thousands, except per share data) Interest income Loans, including fees $ $ Interest on investment securities: Taxable interest Tax-exempt interest Federal funds sold/securities purchased under agreement to resell 24 - Interest bearing deposits Interest expense Deposits Securities sold under agreements to repurchase 14 27 Subordinated debenture Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Non-interest income Service fees on deposit accounts Merchant credit card processing and ACH fees Prepaid card fees Gain on sales of investment securities - Other than temporary impairment on securities held-to-maturity (1) ) - Leasing income Debit card income Affinity fees Gain on sales of loans - Other Total non-interest income Non-interest expense Salaries and employee benefits Depreciation and amortization Rent and related occupancy cost Data processing expense Printing and supplies Audit expense Legal expense Amortization of intangible assets Losses on sale and write downs on other real estate owned FDIC insurance Software Other real estate owned expense Other Total non-interest expense Income before income tax Income tax provision Net income $ $ Net income per share - basic $ $ Net income per share - diluted $ $ (1) Other than temporary impairment was due to credit loss and therefore did not include amounts due to market conditions. The accompanying notes are an integral part of these statements. 5 THE BANCORP INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME For the three months ended March 31, (in thousands) Net income $ $ Other comprehensive income, net of reclassifications into net income: Other comprehensive income (loss) Change in net unrealized gain/(loss) during the period ) Reclassification adjustments for gains included in income ) - Amortization of losses previously held as available-for-sale 8 3 Net unrealized gain/(loss) on investment securities ) Deferred tax expense Securities available-for-sale Change in net unrealized gain/(loss) during the period ) Reclassification adjustments for gains included in income ) - Amortization of losses previously held as available-for-sale 3 1 Income tax expense related to items of other comprehensive income ) Other comprehensive income(loss), net of tax and reclassifications into net income ) Comprehensive income $ $ The accompanying notes are an integral part of this statement. 6 THE BANCORP INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY For the three months ended March 31, 2013 (in thousands, except share data) Accumulated Common Additional other stock Common Treasury paid-in Retained comprehensive shares stock stock capital earnings income Total Balance at January 1, 2013 $ $ ) $ Net income Issuance of common stock - - - Common stock issued from option exercises, net of tax benefits 11 - - - Stock-based compensation - Other comprehensive loss, net of reclassification adjustments and tax - ) ) Balance at March 31, 2013 $ $ ) $ The accompanying notes are an integral part of this statement. 7 THE BANCORP, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) For the three months ended March 31, Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Provision for loan and lease losses Net amortization of investment securities discounts/premiums Stock-based compensation expense Loans originated for resale ) - Sale of loans originated for resale - Gain on sales of loans originated for resale ) - Other than temporary impairment on securities held-to-maturity 20 - Losses on sale and write downs on other real estate owned Gain on sales of investment securities ) - Increase in accrued interest receivable ) ) (Decrease) increase in interest payable (8 ) 6 Decrease (increase) in other assets ) Increase in other liabilities Net cash provided by operating activities Investing activities Purchase of investment securities available-for-sale ) ) Proceeds from sale of investment securities available-for-sale - Proceeds from redemptions and prepayments of securities available-for-sale Proceeds from sale of other real estate owned Net increase in loans ) ) Proceeds from sale of fixed assets - 69 Purchases of premises and equipment ) ) Net cash used in investing activities ) ) Financing activities Net increase in deposits Net decrease in securities sold under agreements to repurchase ) ) Proceeds from issuance of common stock - Proceeds from the exercise of options 39 Excess tax benefit from share-based payment arrangements (8
